        Case: 1:19-cv-01440-PAB Doc #: 1 Filed: 06/21/19 1 of 7. PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO



 Optima Direct, LLC,                                             Case No. ________________
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Everykey, LLC,

           Defendant.



                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Optima Direct, LLC ("Optima"), through its attorneys, complains of Everykey,

LLC ("Everykey"), and alleges the following:

                                                PARTIES

       1.         Plaintiff Optima Direct, LLC is a limited liability company organized and existing

under the laws of Wyoming that maintains its principal place of business at 30 N. Gould St. STE

R, Sheridan, WY 82801.

       2.         Defendant Everykey, LLC is a limited liability company organized and existing

under the laws of Ohio, that maintains its principal place of business at 12018 Mayfield Road,

Cleveland OH 44106.

                                             JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).



                                                   1
            Case: 1:19-cv-01440-PAB Doc #: 1 Filed: 06/21/19 2 of 7. PageID #: 2



        5.       This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District, and is incorporated in this District's

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                VENUE

        6.       Venue is proper in this District under 28 U.S.C. §1400(b) because Defendant has

committed acts of patent infringement in this District, has an established place of business in this

District, and is incorporated in this District's state. In addition, Optima has suffered harm in this

district.

                                           PATENTS-IN-SUIT

        7.       Optima is the assignee of all right, title and interest in United States Patent Nos.

8,498,618 (the "'618 Patent"); 8,115,609 (the "'609 Patent"); (collectively the "Patents-in-Suit");

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the Patents-in-Suit. Accordingly, Optima possesses the

exclusive right and standing to prosecute the present action for infringement of the Patents-in-

Suit by Defendant.

                                           The '618 Patent

        8.       The '618 Patent is entitled "Systems for intelligent authentication based on

proximity," and issued 7/30/2013. The application leading to the '618 Patent was filed on

8/22/2011. A true and correct copy of the '618 Patent is attached hereto as Exhibit 1 and

incorporated herein by reference.

        9.       The '618 Patent is valid and enforceable.




                                                   2
          Case: 1:19-cv-01440-PAB Doc #: 1 Filed: 06/21/19 3 of 7. PageID #: 3



                                          The '609 Patent

          10.   The '609 Patent is entitled "Multi function bluetooth apparatus," and issued

2/14/2012. The application leading to the '609 Patent was filed on 7/22/2008. A true and correct

copy of the '609 Patent is attached hereto as Exhibit 2 and incorporated herein by reference.

          11.   The '609 Patent is valid and enforceable.

                         COUNT 1: INFRINGEMENT OF THE '618 PATENT

          12.   Optima incorporates the above paragraphs herein by reference.

          13.   Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '618 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least Everykey's Device and App (the "Exemplary

Everykey Products") that infringe at least exemplary claims 8 of the '618 Patent (the "Exemplary

'618 Patent Claims") literally or by the doctrine of equivalence. On information and belief,

numerous other devices that infringe the claims of the '618 Patent have been made, used, sold,

imported, and offered for sale by Defendant and/or its customers.

          14.   The filing of this Complaint constitutes notice and actual knowledge in

accordance with 35 U.S.C. §287.

          15.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '618 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Everykey Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '618 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '618

Patent.




                                                  3
        Case: 1:19-cv-01440-PAB Doc #: 1 Filed: 06/21/19 4 of 7. PageID #: 4



       16.      Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '618 Patent, literally or by the doctrine of

equivalence, by selling Exemplary Everykey Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '618 Patent.

       17.      Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '618

Patent, literally or by the doctrine of equivalence, by selling Exemplary Everykey Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

'618 Patent.

       18.      Exhibit 3 includes charts comparing the Exemplary '618 Patent Claims to the

Exemplary Everykey Products. As set forth in these charts, the Exemplary Everykey Products

practice the technology claimed by the '618 Patent. Accordingly, the Exemplary Everykey

Products incorporated in these charts satisfy all elements of the Exemplary '618 Patent Claims.

       19.      Optima therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 3.

       20.      Optima is entitled to recover damages adequate to compensate for Defendant's

infringement.

                             COUNT 2: INFRINGEMENT OF THE '609 PATENT

       21.      Optima incorporates the above paragraphs herein by reference.

       22.      Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '609 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least the Exemplary Everykey Products that infringe at

least exemplary claims 1 of the '609 Patent (the "Exemplary '609 Patent Claims") literally or by




                                                  4
          Case: 1:19-cv-01440-PAB Doc #: 1 Filed: 06/21/19 5 of 7. PageID #: 5



the doctrine of equivalence. On information and belief, numerous other devices that infringe the

claims of the '609 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

          23.   The filing of this Complaint constitutes notice and actual knowledge in

accordance with 35 U.S.C. § 287.

          24.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '609 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Everykey Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '609 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '609

Patent.

          25.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '609 Patent, literally or by the doctrine of

equivalence, by selling Exemplary Everykey Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '609 Patent.

          26.   Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '609

Patent, literally or by the doctrine of equivalence, by selling Exemplary Everykey Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

'609 Patent.

          27.   Exhibit 4 includes charts comparing the Exemplary '609 Patent Claims to the

Exemplary Everykey Products. As set forth in these charts, the Exemplary Everykey Products




                                                 5
        Case: 1:19-cv-01440-PAB Doc #: 1 Filed: 06/21/19 6 of 7. PageID #: 6



practice the technology claimed by the '609 Patent. Accordingly, the Exemplary Everykey

Products incorporated in these charts satisfy all elements of the Exemplary '609 Patent Claims.

        28.     Optima therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 4.

        29.     Optima is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                                 JURY DEMAND

        30.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Optima respectfully

requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

WHEREFORE, Optima respectfully requests the following relief:

       A.       A judgment that the '618 Patent is valid and enforceable;

       B.       A judgment that the '609 Patent is valid and enforceable;

       C.       A judgment that Defendant has infringed, contributorily infringed, and/or induced

                infringement of one or more claims of the '618 Patent;

       D.       A judgment that Defendant has infringed, contributorily infringed, and/or induced

                infringement of one or more claims of the '609 Patent;

       E.       An accounting of all damages not presented at trial;

       F.       A judgment that awards Optima all appropriate damages under 35 U.S.C. § 284 for

                Defendant's past infringement, and any continuing or future infringement of the

                Patents-in-Suit, up until the date such judgment is entered, including pre- or post-

                judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and,




                                                     6
      Case: 1:19-cv-01440-PAB Doc #: 1 Filed: 06/21/19 7 of 7. PageID #: 7



             if necessary, to adequately compensate Optima for Defendant's infringement, an

             accounting:

           i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                and that Optima be awarded its reasonable attorneys' fees against Defendant

                that it incurs in prosecuting this action;

          ii.   that Optima be awarded costs, and expenses that it incurs in prosecuting this

                action; and

         iii.   that Optima be awarded such further relief at law or in equity as the Court

                deems just and proper.



Dated: June 21, 2019               Respectfully Submitted,

                                   /s/ Howard L. Wernow
                                   Howard L. Wernow (0089019)
                                   SAND, SEBOLT & WERNOW CO., LPA
                                   Aegis Tower - Suite 1100
                                   4940 Munson Street, N. W.
                                   Canton, Ohio 44718
                                   Phone: 330-244-1174
                                   Fax: 330-244-1173
                                   howard.wernow@sswip.com

                                   Together with
                                   Isaac Rabicoff
                                   (Pro Hac Vice admission forthcoming)
                                   Rabicoff Law LLC
                                   73 W Monroe St
                                   Chicago, IL 60603
                                   (773) 669-4590
                                   isaac@rabilaw.com
                                   ATTORNEYS FOR PLAINTIFF




                                                7
